Case: 20-50601     Document: 00515727806         Page: 1     Date Filed: 02/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 1, 2021
                                  No. 20-50601
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Ybarra,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:08-CR-47-21


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Carlos Ybarra, federal prisoner # 97326-180, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the denial of a motion for a
   sentence reduction under 18 U.S.C. § 3582(c)(1)(A) based on his health and
   the risk of COVID-19. The IFP motion is construed as a challenge to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50601      Document: 00515727806           Page: 2    Date Filed: 02/01/2021




                                     No. 20-50601


   district court’s certification that the appeal was not taken in good faith. See
   28 U.S.C. § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          We review the determination that relief was unwarranted under the
   18 U.S.C. § 3553(a) factors for abuse of discretion. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020). The district court clearly articulated fact-
   specific reasons why Ybarra’s sentence should not be reduced, chiefly his
   membership in a violent criminal organization and his murder of a
   government informant. Ybarra’s contrary arguments that his history and
   offense are outweighed by his present characteristics and circumstances
   amount to a disagreement with the court’s balancing of the § 3553(a) factors,
   which “is not a sufficient ground for reversal.” Chambliss, 948 F.3d at 694.
          Although Ybarra fails to show a reversible error by the district court,
   his appeal is not without any arguable merit, see Howard v. King, 707 F.2d 215,
   220 (5th Cir. 1983), and he is financially eligible to proceed IFP, see Adkins v.
   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). We therefore
   GRANT the motion to proceed IFP and AFFIRM. Ybarra’s motion asking
   this court to reduce his sentence is DENIED.




                                          2